DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US. Pub: 2019/0384114 A1) of record in view of Ji et al. (US. Pub: 2011/0128463 A1); Shimizu (US. Pub: 2016/0370530 A1).
Regarding claim 1, Takeuchi discloses (in at least figs. 1-3) a display device comprising: a display panel (11; [0017]) that has a display surface on which an image is to be displayed; a first panel (15) supporting portion that is disposed so as to face a side of the display surface in a normal direction to the display surface with respect to an outer edge of the display panel and that is capable of supporting the 
Takeuchi does not expressly disclose an entire area of the end surface of the display panel faces the inclined surface. 
Ji discloses (in at least fig. 4) a display device comprised of, in part, an entire area of the end surface of the display panel (110) faces the inclined surface (see fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider the entire area of the end surface of the display panel of Takeuchi as disclosed by Ji, since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Shimizu also discloses the claimed invention. See also Matsumoto (US. Pub: 2018/0095319 A1). 
Regarding claim 2, Takeuchi discloses (in at least figs. 1-3) an interval maintaining portion (not labeled; see fig. 3) that is disposed so as to be interposed between the first panel supporting portion (15) and the second panel supporting portion (31) in the normal direction and that maintains an interval between the first panel supporting portion and the second panel supporting portion (see fig. 3).
Regarding claim 3, Takeuchi discloses (in at least figs. 1-3) the panel-end-surface-facing portion is integrated with the interval maintaining portion (see fig. 3).
Regarding claim 4, Takeuchi discloses (in at least figs. 1-3) the panel-end-surface-facing portion (see fig. 3) is disposed so as to be adjacent to a side of the end surface of the display panel with respect to the interval maintaining portion and is mounted on at least the interval maintaining portion (see fig. 3).
Regarding claim 5, Takeuchi discloses (in at least figs. 1-3) the second panel supporting portion (31) is integrated with the interval maintaining portion and has a light absorbance that is lower than a light 
Regarding claim 6, Takeuchi discloses (in at least figs. 1-3) the first panel supporting portion (15), the second panel supporting portion (31), and the interval maintaining portion each extend along the outer edge of the display panel (11), and wherein the interval maintaining portion includes a wide-width portion that partly has a wide width (see fig. 3).
Regarding claim 7, Takeuchi discloses (in at least figs. 1-3) the wide-width portion is disposed closer to a position of an end than to a position of a center of the interval maintaining portion in an extension direction (see fig. 3).
Regarding claim 13, Takeuchi discloses (in at least figs. 1-3) a light absorbing portion (18) having a light absorbance that is higher than a light absorbance of the first panel supporting portion (15) is provided on at least one of a facing surface of the first panel supporting portion (15) that faces the display panel and a facing surface of the display panel that faces the first panel supporting portion (15).
Regarding claim 15, Takeuchi discloses (in at least figs. 1-3) the display device according to claim 1, comprising: an illuminating device (25) that is disposed on the side opposite to the display surface (11) in the normal direction with respect to the display panel and that illuminates the display panel with display light.

Claims 8-12, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US. Pub: 2019/0384114 A1) of record in view of Ji and Shimuzu and further in view of Ueda et al. (US. Pat: 6,611,302 B1) of record. 
Regarding claim 8, Takeuchi as modified by Ji and Shimizu discloses all the claimed limitations except for the panel-end-surface-facing portion having the inclined surface is selectively provided at a position at which the wide-width portion is not disposed in the extension direction of the interval maintaining portion, and wherein the wide-width portion is in contact with the end surface of the display panel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the panel-end-surface-facing portion structure of Ueda in the display device of Takeuchi as modified by Ji and Shimizu for the benefit of having a display device having a holding frame structure capable of suppressing occurrence of a display failure caused by dust (col. 3, lines 27-30).
Regarding claim 9, Ueda discloses (in at least fig. 7) the wide-width portion is disposed so as to be spaced apart toward a side of the center from the position of the end of the interval maintaining portion in the extension direction (see fig. 7), and wherein the panel-end-surface-facing portion having the inclined surface is spaced apart from the end surface of the display panel (see fig. 7). The reason for combining is the same as for claim 8. 
Regarding claim 10, Ueda discloses (in at least fig. 7) a gradient of the inclined surface is set so that the inclined surface slopes away from the end surface of the display panel as the panel-end-surface-facing portion becomes nearer to a side of the first panel supporting portion from a side of the second panel supporting portion in the normal direction (see at least fig. 7). The reason for combining is the same as for claim 8.
Regarding claim 11, Ueda discloses (in at least fig. 7) a gradient of the inclined surface is set so that the inclined surface slopes toward the end surface of the display panel (1) as the panel-end-surface-facing portion becomes nearer to a side of the first panel supporting portion (17) from a side of the second panel supporting portion (11) in the normal direction (see fig. 7). The reason for combining is the same as for claim 8.
Regarding claim 12, Takeuchi as modified by Ji, Shimizu/ Ueda discloses all the claimed limitations except for the panel-end-surface-facing portion includes a plurality of split panel-end-surface-facing portions that are disposed so as to overlap each other in the normal direction, and wherein the 
However, it is well-known in the art to form display device with panel-end-surface-facing portion includes a plurality of split panel-end-surface-facing portions that are disposed so as to overlap each other in the normal direction, and wherein the inclined surface includes a plurality of split inclined surfaces of the plurality of split panel-end-surface-facing portions. As evidence, Hong et al. (US. Pub: 2019/0317367 A1) of record disclose (in at least figs. 4-5 and 8) a display device comprised of, in part, a panel-end-surface-facing portion includes a plurality of split panel-end-surface-facing portions that are disposed so as to overlap each other in the normal direction, and wherein the inclined surface includes a plurality of split inclined surfaces of the plurality of split panel-end-surface-facing portions.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the panel-end-surface-facing portion of Takeuchi as modified by Ueda with a plurality of split panel-end-surface-facing portions that are disposed so as to overlap each other in the normal direction, and wherein the inclined surface includes a plurality of split inclined surfaces of the plurality of split panel-end-surface-facing portions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
Regarding claim 14, Hong discloses (in at least fig. 4) the inclined surface is roughened.
Regarding claim 16, Ueda discloses (in at least fig. 7) the inclined surface includes an arcuate portion. 
Regarding claim 17, Ueda discloses (in at least figs. 7-11) a circular center of the arcuate portion is positioned at the side of the display surface. 
Regarding claim 18, Takeuchi as modified by Ji, Shimizu and Ueda does not expressly disclose a curvature radius of the arcuate portion is set larger than half of a total thickness of the display panel. 
However, Ji discloses (in at least fig. 4; [0013]) the inclined surface prevents light leakage between the LED and the light guide plate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming a curvature of the arcuate portion of Takeuchi as modified by Ji, Shimizu .   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See the list in the PTO-892 form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875